                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

WILLIAM L. ELLIS, SR.,                 *

      Plaintiff,                       *

vs.                                    *

WAYNE LEE WARREN, ZIMMER BIOMET *              CASE NO. 4:19-CV-67 (CDL)
HOLDINGS, INC., MEDTRONIC LLC,
EBI HOLDINGS LLC, and ZIMMER    *
BIOMET SPINE, INC. f/k/a LANX
INC.,                           *

      Defendants.                      *


                                  O R D E R

      Plaintiff’s factual allegations in his complaint arguably

state plausible claims for personal injury arising from medical

negligence and products liability.            Those claims, however, are

clearly barred by the applicable statute of limitations.            To the

extent that Plaintiff attempts to assert other claims that would

not be barred by the statute of limitations, those claims are not

plausible.    Accordingly, this entire action is dismissed.

                            FACTUAL ALLEGATIONS

      The Court ordered Plaintiff to recast his complaint twice.

Even still, Plaintiff’s complaint and filings are hard to decipher.

The   Court   can    identify   the   following   factual   allegations   in

Plaintiff’s second recast complaint, which the Court must accept

as true for purposes of the pending motions.



                                       1
     On February 2, 2008, Dr. Wayne Warren inserted an implant

into Plaintiff’s back that was intended to fuse with his spine.

2d Recast Compl. 3, ECF No. 14.           The implant was either not FDA-

approved or had been recalled by the FDA at the time it was

implanted.    Id. at 5.

     Plaintiff suffered complications from the implant for over

ten years and saw over twenty-five experts about it.                 Id. at 3.

He tried to contact Dr. Warren more than twenty times about the

complications, and Dr. Warren did not respond.            Id.    Finally, on

March 6, 2017, Plaintiff’s implant completely failed and Plaintiff

suffered severe nerve and neurological damage as a result.                  Id.

Plaintiff seeks damages for his personal injuries resulting from

the implant failure.

     Plaintiff alleges that Dr. Warren invented the defective

implant.     Id.    And, though it is not entirely clear from the

pleadings,    it    appears   that   Plaintiff      asserts   the     Defendant

companies—Medtronic       LLC,   Zimmer    Biomet    Holdings,      Inc.,   EBI

Holdings     LLC,   and   Lanx   Inc.—played     some    role    in     owning,

manufacturing, or distributing Dr. Warren’s implant.                Id. at 3-4.

The only potentially plausible claims to be ascertained from a

fair reading of Plaintiff’s complaint are for personal injury

caused by medical negligence and product liability.




                                      2
                              DISCUSSION

     For the following reasons, the Court finds that Plaintiff’s

claims are barred by the applicable statute of           limitations.1

Georgia law requires that “actions for injuries to the person shall

be brought within two years after the right of action accrues.”

O.C.G.A. § 9-3-33.     Because the nature of the injury underlying

Plaintiff’s medical malpractice and product liability claims is an

injury to his person resulting from the failed implant, Plaintiff’s

claims are governed by this two-year statute of limitations.        See



1
  As a preliminary matter, the Court recognizes that Plaintiff claims he
was not properly informed of all filings in this action (ECF No. 39).
But, the Court finds Defendants met their burden of serving documents
on Plaintiff and, therefore, proceeds to consider the merits of their
motions to dismiss. Federal Rule of Civil Procedure 5(b)(2)(C) allows
parties to serve written motions and similar papers on an opposing party
by “mailing it to the [opposing party’s] last known address—in which
event service is complete upon mailing.”        There is a “rebuttable
presumption that an item properly mailed was received by the addressee.”
In re Farris, 365 F. App’x 198, 199 (11th Cir. 2010) (quoting Konst v.
Fla. E. Coast Ry. Co., 71 F.3d 850, 851 (11th Cir. 1996)). Where there
is “a certificate of service showing that the [document] was mailed to
[the intended recipient] at his home address,” it is “presumed that the
[document] was received.” Id. at 200. After that, “[t]he mere denial
of receipt, without more, is insufficient to rebut the presumption.”
Id. Here, Defendants’ motions to dismiss and reply briefs in support
of their motions to dismiss contain certificates of service affirming
that the documents were mailed via first-class mail to Plaintiff’s
address of record. See Corporations’ Mot. to Dismiss 3, ECF No. 35;
Corporations’ Br. in Supp. of Mot. to Dismiss 15, ECF No. 35-1; Dr.
Warren’s Mot. to Dismiss 3, ECF No. 37; Dr. Warren’s Br. in Supp. of
Mot. to Dismiss 14, ECF No. 37-1; Corporations’ Reply 5-6, ECF No. 44;
Dr. Warren’s Reply 7, ECF No. 45.        Therefore, the Court presumes
Defendants served the documents in accordance with the federal rules by
mailing them to Plaintiff, and the Court presumes Plaintiff received
these documents. Plaintiff’s assertion that he did not receive them is
not sufficient to rebut those presumptions. Although Plaintiff admits
that he received one document and returned it to sender unread,
Plaintiff’s voluntary decision not to read a properly served document
does not entitle him to a second service.


                                   3
Daniel v. Am. Optical Corp., 304 S.E.2d 383, 385 (Ga. 1983)

(finding that courts should determine whether O.C.G.A. § 9-3-33

applies “by the nature of the injury sustained rather than the

legal theory underlying the claim for relief”); Smith, Miller &

Patch v. Lorentzson, 327 S.E.2d 221, 222 (Ga. Ct. App. 1985)

(finding O.C.G.A. § 9-3-33 applies to product liability actions

for injuries to the person).

       The two-year statute of limitations begins to run when “the

plaintiff discovers or in the exercise of reasonable diligence

should have discovered not only that he has been injured but also

that the injury may have been caused by the defendant’s conduct.”

King v. Seitzingers, Inc., 287 S.E.2d 252, 254 (Ga. Ct. App. 1981).

Here, Plaintiff alleges that he suffered complications from the

defective implant for over ten years and saw over twenty-five

experts about it.   Therefore, he should have discovered his injury

and the cause of his injury—his defective implant—over ten years

ago.   At minimum, Plaintiff discovered his injury on March 6, 2017

when his implant completely failed, and his limitations period for

filing his claim, therefore, would have expired two years later on

March 6, 2019.    Plaintiff did not file his complaint until April

2019, over a month after this deadline.     Therefore, Plaintiff’s

personal injury claims are untimely.   Plaintiff has not shown good

cause for tolling or otherwise excusing his failure to comply with




                                 4
the statute of limitations. Thus, Plaintiff’s claims are dismissed

as time-barred.2

     Plaintiff does not sufficiently allege any other plausible

claims that may be timely.       To the extent that he attempts to

allege other claims, those claims are dismissed because they fail

to state a claim upon which relief may be granted.          See Ashcroft

v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007).

     For   the   reasons   previously    explained,   the   Court   grants

Defendants’ motions to dismiss (ECF Nos. 35 & 37); for the same

reasons, the Court dismisses this entire action, including claims

asserted against Defendants who have not filed a motion to dismiss.

     IT IS SO ORDERED, this 22nd day of January, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




2
  Dr. Warren indicates that the relevant surgery occurred in Alabama,
and, therefore, Alabama law might apply to Plaintiff’s claims.       But
because Alabama law has a two-year statute of limitations for claims
against healthcare providers, see Ala. Code § 6-5-482, and a two-year
personal injury statute of limitations, see id. § 6-2-38(l), Plaintiff’s
claims here would be barred regardless of whether Georgia or Alabama law
applied.


                                   5
